Citation Nr: 0836508	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  08-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for eye disability, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
service-connected diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran and his wife testified before the undersigned at 
a hearing at the RO in May 2008.  A transcript of the hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence has 
attributed the veteran's eye disability to causes other than 
his service-connected diabetes mellitus.

2.  The competent and probative medical evidence has 
attributed the veteran's peripheral neuropathy of the lower 
extremities to causes other than his service-connected 
diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The veteran does not have an eye disability that is 
proximately due to, or the result of, his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  The veteran does not have peripheral neuropathy of the 
lower extremities that is proximately due to, or the result 
of, his service-connected diabetes mellitus.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this respect, through an August 2006 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.

The Board also finds that the August 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2006 
letter.  Likewise, in the August 2006 letter, the RO provided 
the veteran notice regarding the assignment of effective 
dates and disability rating elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The Board notes that service treatment records were 
requested but found to be unavailable.  A formal finding of 
unavailability was entered into the record in March 2007, and 
the veteran was notified via letter of the unavailable 
records that same month.  Private medical records, as well as 
records of treatment at the Omaha Division of the VA Nebraska 
Western Iowa Health Care System, have been obtained and 
associated with the veteran's claims file. The veteran has 
been medically examined for VA purposes regarding his claims, 
and an etiological opinion has been provided.  Otherwise, the 
veteran has not identified, and the record does not indicate, 
existing records pertinent to the claims on appeal that need 
to be obtained.

II. Analysis

The Board notes at the outset that the veteran's claims for 
service connection for eye disability and for peripheral 
neuropathy of the lower extremities have been appealed only 
with respect to whether the disabilities are proximately due 
to, or the result of, his service-connected diabetes 
mellitus. As such, the Board will consider only that theory 
of entitlement for both claims.  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (71 Fed. 
Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.  The changes 
were essentially non-substantive.

Relevant evidence consists of the veteran's records of 
private treatment, records of his ongoing treatment at the VA 
Nebraska Western Iowa Health Care System, and VA examinations 
provided to him in April 2007.  Report of the veteran's 
private treatment reflect that he was treated several times 
in 2005 for foot pain, which was diagnosed as plantar 
fasciitis due to bilateral heel spurs.  He was treated again 
for foot pain in June 2006, at which time the veteran denied 
numbness or tingling in this feet.  He was found to have 
tenderness at the base of his heels bilaterally, but was 
found to be grossly intact neurologically.  No diagnosis was 
made at the time.  

Records from the veteran's ongoing treatment at the VA 
Nebraska Western Iowa Health Care System reflect that he was 
first diagnosed with diabetes mellitus in June 2006.  At that 
time, the veteran complained of a moderate decrease in 
sensation in both feet.  On physical examination, the veteran 
was found to move his extremities without difficulty 
bilaterally, and deep tendon reflexes and ankle jerks were 
found to be intact.  No neurological deficits were noted.  
The veteran was again noted to have no neurological deficits 
at a September 2007 visit.  He was again seen in November 
2007, at which time he complained of numbness, tingling, and 
pain in his feet and toes bilaterally.  He denied vision 
changes at the time.  His treatment provider noted decreased 
sensation to light touch in his feet bilaterally.  Reflexes 
were found to be normal bilaterally, and no neurological 
deficits were noted.  The veteran was diagnosed with foot and 
toe numbness and tingling, which his treatment provider 
opined was "probably secondary to diabetic neuropathy."  He 
was prescribed medication for the disorder.

The veteran was provided VA medical examinations in April 
2007.  At the first examination, for diabetes mellitus, the 
veteran complained of numbness, tingling, and weakness in his 
legs as well as leg cramps at night.  When asked about his 
medical history, the veteran reported having a history of 
intermittent blurred vision and of peripheral neuropathic 
symptoms of paresthesia and pain, both of which the veteran 
attributed to diabetes.  Physical examination revealed normal 
lower extremities bilaterally with no neurological 
abnormalities.  Examination of the feet revealed sensory 
loss, particularly a mild decrease in vibration and light 
touch sensation bilaterally.  No definite muscle tenderness 
or weakness was noted.  Electromyography studies were within 
normal limits for the lower extremities bilaterally.  The 
examiner opined that the veteran's symptoms of peripheral 
neuropathy were less likely than not caused by his diabetes 
mellitus, reasoning that the disease was under good control 
and had had too short a duration to be related to any 
neuropathy.

The veteran was also provided an eye examination in April 
2007.  At that examination, the examiner noted the veteran's 
history of diabetes mellitus.  The veteran reported no 
general or visual symptoms of the eyes bilaterally.  The 
examiner diagnosed the veteran with age-related presbyopia, 
age-related cataracts, and diabetes without retinopathy 
bilaterally.  No other visual impairments or symptoms were 
noted at the examination.

The veteran and his wife testified before the undersigned at 
a hearing at the Des Moines RO in May 2008.  At the hearing, 
the veteran stated that he was having trouble with his vision 
in low light.  He also stated that his eyes watered with 
reading or other eye strain.  He reported that he has never 
been diagnosed with retinopathy.  The veteran further 
described his symptoms of numbness, tingling, and pain in his 
toes and cramps and weakness in his legs.  He contended that 
both disorders were related to his service-connected diabetes 
mellitus.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth, the Board finds the findings of the 
April 2007 VA examiners to be much more probative and 
persuasive.

As discussed above, the Board notes that the April 2007 VA 
medical examination clearly indicated that it is less likely 
than not that the veteran's peripheral neuropathy of the 
lower extremities is caused by or related to his service-
connected diabetes mellitus.  The Board also finds compelling 
the veteran's April 2007 VA eye examination, which further 
found the veteran to have no diabetes-related retinopathy in 
either eye.  The VA medical examiner pointed out that the 
veteran's diabetes mellitus is well-controlled and of very 
recent onset and concluded that it was less likely than not 
that the veteran's peripheral neuropathy was related to his 
service-connected diabetes.  The examination report reflects 
that the examiner solicited a subjective history from the 
veteran in addition to examining his claims file and clearly 
understood the medical question being asked by VA.  As well, 
the examination report offered a rationale for the 
evaluator's opinion that peripheral neuropathy was less 
likely than not related to diabetes mellitus.  Similarly, the 
veteran's April 2007 VA eye examiner solicited a subjective 
history from the veteran as well as examining his claims file 
and conducting a physical examination and specifically 
diagnosed him with diabetes without retinopathy bilaterally.  
The only diagnoses the eye examiner assigned to the veteran 
were age-related presbyopia and age-related cataracts.  No 
association between any disability or symptoms and the 
veteran's diabetes was made.

Because the question of whether a disorder such as peripheral 
neuropathy or blurred vision is proximately related to 
another disorder such as diabetes mellitus is a medical 
question requiring expertise, the Board relies upon the April 
2007 VA examiners' opinions and diagnoses in making its 
determination.  The November 2007 VA treatment record does 
not clearly take into account the veteran's medical history 
or current medical conditions, other than as they were 
reported by the veteran, and does not offer a medical opinion 
as to the etiology of the veteran's peripheral neuropathy 
based on consideration of all these factors as well as the 
veteran's stated history and complaints.  Thus, in rendering 
a decision as to whether the veteran's peripheral neuropathy 
is etiologically linked to his service-connected diabetes 
mellitus, the Board finds compelling the medical opinion 
provided by the VA examiner in April 2007.  Similarly, the 
Board finds compelling the April 2007 VA eye examiner's 
diagnosis of age-related disabilities and diabetes without 
retinopathy bilaterally.  With regard to the veteran's eye 
disability claim, the Board notes in particular that the 
veteran denied any symptoms in his vision in the November 
2007 treatment note and has not supplied any medical evidence 
to support his claim that he has any eye disability related 
to his service-connected diabetes mellitus.

The Board has considered the statement by the veteran's 
treating physician in November 2007 that his symptoms of 
peripheral neuropathy of the lower extremities are "probably 
secondary to diabetic neuropathy."  However, the Board notes 
that the doctor gives no clear basis for his opinion, nor is 
there evidence that the physician reviewed the veteran's 
medical records or other history in rendering the speculative 
opinion.  The Board concludes that the medical opinion 
offered by the veteran's treating VA physician in a November 
2007 treatment note contains mere speculation regarding the 
etiology of the veteran's disability.  Although the veteran 
has contended that he currently suffers from peripheral 
neuropathy of the lower extremities that is the direct result 
of his service-connected diabetes mellitus, the November 2007 
treatment note offers only a tentative etiological link 
between the veteran's diabetes and any current peripheral 
neuropathy, concluding only that the veteran's symptoms of 
numbness and tingling were "probably secondary to diabetic 
neuropathy."  The Board thus finds that the November 2007 VA 
treating physician's statements regarding a possible 
relationship between the veteran's service-connected diabetes 
mellitus and any current peripheral neuropathy is speculative 
in nature and, as such, of very little probative weight.

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  In this case, the veteran's VA 
treating physician apparently could not confirm the etiology 
of the veteran's disability or a diagnosis of peripheral 
neuropathy without resorting to speculation and reliance on 
an etiological theory supplied by the veteran; therefore, 
this medical opinion does not have the required degree of 
medical certainty required for service connection.  The Board 
further notes that a physician's statement framed in terms 
such as "probably" or "may" is not probative.  See Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. 
App. at 33 (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical 
evidence merely indicating that an alleged disorder "may or 
may not" exist or "may or may not" be related is too 
speculative to establish the presence of the claimed disorder 
or any such etiological relationship).  The strongest 
evidence in favor of the veteran's claim is the speculative 
opinion from his November 2007 treating physician indicating 
that the veteran's current symptoms of peripheral neuropathy 
could be related to service-connected diabetes mellitus.  
This is outweighed by the medical evidence from the April 
2007 VA examiner's well-reasoned opinion, based on both the 
veteran's reported medical history and thorough physical 
examination, that the veteran's service-connected diabetes 
mellitus is not related to his current peripheral neuropathy.

The Board has also considered the veteran's contentions with 
regard to his claim for service connection for eye disability 
and peripheral neuropathy of the lower extremities.  Although 
the Board does not doubt the sincerity of the veteran's 
belief that his disabilities are related to his service-
connected diabetes mellitus, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as whether a current disability exists and the medical 
relationship between any current disability and service-
connected disability.  See Bostain v. West, 11 Vet. 124, App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the 
veteran's assertions alone cannot provide a basis for a grant 
of service connection.

Under these circumstances, the Board finds that the claims 
for service connection for an eye disability and for 
peripheral neuropathy of the lower extremities secondary to 
diabetes mellitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, the benefit-
of-the-doubt doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for eye disability secondary to diabetes 
mellitus is denied.

Service connection for peripheral neuropathy of the lower 
extremities secondary to diabetes mellitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


